Citation Nr: 1217064	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  94-42 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than November 13, 1991, for the grant of special monthly compensation for the loss of use of the left hand subsequent to reattachment of forearm amputation (minor).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1967 to March 1973, and from April 1980 to December 1984.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 1995 and October 1996 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA.  The Veteran's claims file was transferred to the Montgomery, Alabama, RO in August 1999.

In May 2000, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  In April 2001, December 2003, June 2006, and October 2009, the Board issued combinations of final and remand decisions.  The case has been now returned to the Board for further appellate review of the single remaining issue on appeal.

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay of this appeal is regrettable, the Board finds that a remand is again required in order to correct a procedural defect that was caused by earlier RO and Board decisions.  

This case has a very long and extremely complicated procedural history.  In pertinent part to the sole remaining issue on appeal, an October 1995 rating decision granted service connection for left hand neuropathy, reattachment of forearm amputation, and assigned a 40 percent rating effective from July 10, 1995.  An October 1996 rating decision subsequently raised the initial rating assigned to this condition to 60 percent and granted special monthly compensation at the rate of (K) effective from July 10, 1995.  An April 2001 Board decision granted an earlier effective date of November 13, 1991, for the grant of service connection for left hand neuropathy, reattachment of forearm amputation, finding that on November 13, 1991, the RO received the Veteran's claim for service connection for residuals of left hand/arm injury incurred in 1988.  This decision was final on the date of issuance, see 38 C.F.R. § 20.1100, and was not further appealed to the United States Court of Appeals for Veterans Claims.  Accordingly, the issue of entitlement to an earlier effective date for the grant of service connection for left hand neuropathy, reattachment of forearm amputation, ceased to be in appellate status on the date of the Board's decision in April 2001.  

As part of the April 2001 Board decision, the Board also, in pertinent part, remanded to cure a procedural defect the related, but separate, issue of entitlement to an effective date earlier than July 10, 1995, for the grant of special monthly compensation for the loss of use of the left hand subsequent to reattachment of forearm amputation (minor).  Subsequently, an April 2004 rating decision granted an earlier effective date of November 13, 1991, for the grant of special monthly compensation.  

In December 2003, the Board again remained the issue of entitlement to an effective date earlier than November 13, 1991, for the grant of special monthly compensation for the loss of use of the left hand subsequent to reattachment of forearm amputation (minor).  On remand, the RO issued a Statement of the Case (SOC) in September 2004 that listed the issue on appeal as being entitlement to an effective date earlier than November 13, 1991, for the grant of service connection for "loss of use of the left hand."  Thereafter, in June 2006, the Board issued a decision that, in pertinent part, remanded for further development the issue of entitlement to an effective date earlier than November 13, 1991, for the grant of service connection for "loss of use of the minor left hand subsequent to reattachment of forearm amputation."  An October 2009 Board remand decision described the issue in similar fashion.  

Here, the Board finds that a remand is required in order to correct a material, procedural defect by way of the issuance of an additional Supplemental Statement of the Case (SSOC).  See 38 C.F.R. §§ 19.9(a), 19.31(b)(2).  As indicated above, the April 2001 Board decision granted an earlier effective date of November 13, 1991, for the grant of service connection for left hand neuropathy, reattachment of forearm amputation.  Because that decision was not further appealed, it was final on the date of issuance and is no longer on appeal.  The issue that does remain on appeal is entitlement to an effective date earlier than November 13, 1991, for the grant of special monthly compensation for the loss of use of the left hand subsequent to reattachment of forearm amputation (minor).  During the course of the ongoing appeal, however, this issue has been improperly restated as a claim for an earlier effective date for the grant of service connection for the residuals of the left hand amputation and reattachment.  This has occurred in error, as the special monthly compensation earlier effective date claim has always been throughout the entire course of this appeal a separate issue from the earlier effective date service connection claim.  Because of the erroneous blending of the issues during the course of this long appeal, a remand is therefore required in order to issue a SSOC that correctly addresses the special monthly compensation earlier effective date issue.  

Accordingly, this case is REMANDED for the following actions:

1.  Send a corrected SSOC to the appellant and his representative that properly identifies and addresses the sole remaining issue on appeal of entitlement to an effective date earlier than November 13, 1991, for the grant of special monthly compensation for the loss of use of the left hand subsequent to reattachment of forearm amputation (minor).  

2.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



